 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                              Case No. 2:16-CR-300-RSL
10
                            Plaintiff,                        ORDER DENYING MOTION
11
                       v.                                     FOR ORDER TO CONTINUE
12                                                            SENTENCING DATE AND
       AUBREY TAYLOR,                                         MOTION FOR ORDER
13
                            Defendant.                        GRANTING LEAVE TO
14                                                            WITHDRAW
15         This matter comes before the Court on defendant Aubrey Taylor’s “Motion for Order
16 Continuing Sentencing Date,” Dkt. #315, and defense counsel’s “Motion for Order Granting
17 Leave to Withdraw.” Dkt. #319.
18
           On March 6, 2019, defendant was found guilty of one count of Conspiracy to Engage in
19
     Sex Trafficking of a Minor, one count of Sex Trafficking of a Minor through Force, Fraud, and
20
     Coercion, and three counts of Sex Trafficking of an Adult by Force, Fraud, and Coercion. Dkt.
21
     #302; see 18 U.S.C. § 1591. His sentencing was set for May 21, 2019. Dkt. #299.
22
23         Defendant filed a pro se motion for a new trial on March 25, 2019. Dkt. #310. As

24 defendant was still represented by counsel, the Court struck defendant’s motion for a new trial.
25 Dkt. #313. Defendant now requests a continuance in his sentencing date from May 21, 2019 to a
26 date in late November to mid-December 2019, so that he “can file post-trial motions and have
27 them heard and resolved by the Court prior to sentencing.” Dkt. #315 at 1. Specifically,
28 ORDER DENYING MOTION FOR ORDER TO
     CONTINUE SENTENCING DATE AND MOTION
     FOR ORDER GRANTING LEAVE TO WITHDRAW - 1
 1 defendant wants to file another motion for a new trial addressing issues including ineffective
 2 assistance of counsel, Napue violations, perjury before the grand jury, improper testimony by a
 3 government witness, impermissible vouching, withheld impeachment material for multiple
 4 government witnesses, perjury at trial by government witnesses, pretrial prosecutorial
 5 misconduct and improper closing argument by the government. Id. at 2; see Napue v. People of
 6 State of Ill., 360 U.S. 264, 269 (1959). Defense counsel requests leave to withdraw based on
 7 defendant’s ineffective assistance of counsel claim. Dkt. #320 at ¶¶ 4–6.
 8
            As the government points out, any motion for a new trial filed by defendant would be
 9
     untimely. Fed. R. Crim. P. 33; see Dkt. #317. Defendant argues that the Federal Bureau of
10
     Prisons will likely designate a facility far from this district for service of his sentence and his
11
     “ability to litigate his post-trial motions and to consult with counsel will be difficult at best.”
12
     Dkt. #318 at 2. However, the Court has already rejected many of these arguments in defendant’s
13
     pretrial motions. See Dkt. #167; Dkt. #236. Defendant is not entitled to a continuance in his
14
     sentencing date. After sentencing, defense counsel will be permitted to withdraw upon filing the
15
     necessary notice of appeal and securing new counsel to prosecute the appeal.
16
            For all the foregoing reasons, defendant’s motion for an order continuing his sentencing
17
     date, Dkt. #315, and defense counsel’s motion for leave to withdraw, Dkt. #319, are DENIED.
18
19          DATED this 15th day of May, 2019.
20
21
22
                                                        A
                                                        Robert S. Lasnik
23                                                      United States District Judge

24
25
26
27
28 ORDER DENYING MOTION FOR ORDER TO
     CONTINUE SENTENCING DATE AND MOTION
     FOR ORDER GRANTING LEAVE TO WITHDRAW - 2
